 In the Matter of SOUTH TEXAS COTTON OIL COMPANYandUNITEDCOTTON OIL REFINERY WORKERS, LOCAL INDUSTRIAL UNION1338C.I.O.Case No. 16-R-703.-Decided January 8, 1944Mr. Cyril J. Smith,of Houston, Tex., for the Company.Messrs. 7'. F. Flynn, J. E. Crossland,andJ. A. Greismyer,all ofHouston, Tex., for the C. I. O.Mr. Maurice J. Dineen,of Houston, Tex., for the U. M. W.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by United Cotton Oil RefineryWorkers, Local Industrial Union 1338 C. I. 0., herein called theC. I. 0., alleging that a question affecting commerce had arisen con-cerning the representation of employees of South Texas' Cotton OilCompany, Houston, Texas, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon duenotice before Charles W. Persons, Trial Examiner. Said hearing washeld at Houston, Texas, on November 24, 1943. The Company, theC. I. 0., and District 50, United Mine Workers of America, hereincalled the U. M. W., appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The TrialExaminer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT'I.THE BUSINESS OF THE COMPANYSouth Texas Cotton Oil Company, a Texas corporationand affiliateof the Wesson Oil and Snowdrift Company, Inc., has its principah office54 N. L.R. B., No. 62.416 SOUTH TEXAS COTTON OIL COMPANY417and place of business in Houston, Texas, where it is engaged in theproduction, sale, and distribution of salad oils, shortening, and relatedproducts.Of these products, which amount annually to approximately$9,000,000 in value, approximately 10 to 15 percent is shipped to pointsoutside the State of Texas.The Company admits that it is engagedin commerce within the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Cotton Oil Refinery Workers, Local Industrial Union 1338,isa labor organization affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company.District 50, UnitedMineWorkers of America, is a labor organi-zation, admitting to membership employees of the Company.III.TILE QUESTION CONCERNING REPRESENTATIONOn July 30, 1943, the C. I. O. addressed to the Company a letter inwhich it stated that the Company's employees had voted unanimouslyto affiliate with the C. I. O. and requested a meeting for the purposeof obtaining recognition as bargaining agent thereof.On August 2,1943, the Company replied that it would look into the matter andadvise the C. I. O. as to the results of its investigation.On August20, 1943, the C. I. O. having failed to receive any further reply fromthe Company, filed its original petition for investigation and certifica-tion of representatives in the present proceeding.At the hearing,the U. M. W. intervened and claimed that this proceeding was barredby reason of existing contractual relations between the Company andthe U. M. W.While the Company and the U. M. W. have maintained collectivebargaining relations continuously since 1940, the only contracts urgedas a bar in the present instance consist of the last written agreementbetween the parties 1 and an alleged oral extension or modificationthereof.2So far as the written agreement is concerned, it appears that onApril 27, 1943, the U. M. W. gave timely notice to the Company ofits desire to negotiate changes in the agreement in accordance withthe terms of the automatic renewal provision therein.Under such'The agreement in question is an exclusive bargaining contract,effective as of May 29,1942, and for 1 year thereafter,subject to automatic renewal fromyear to year in theabsence of notice, given by either party at least'30 days prior to the yearly expiration date,of a desire to terminate or modify such agreement.'The oral extension or modification of the written agreement is claimed to have resultedfrom a set ies of conferences between the Company and the U M w. during June or Julyof 1943 subsequent to the expiration date of the written agreement504900-44-vol 54-28 418DECISIONSOF NATIONALLABOR RELATIONS BOARDcircumstances, it' is clear that since the original term of the contracthas now expired, and the automatic renewal thereof was precludedby the timely notice for modification aforesaid '3 the contract is nota bar to the present proceeding.There remains for consideration the question of an alleged oralunderstanding for an extension or modification of the contract asaffecting the right of the C. I. 0. to maintain its present petition forinvestigation and certification of representatives.While the recorddoes not clearly establish whether the understanding in question in-volved merely an extension of the written contract pending thenegotiation of a new agreement, or the actual consummation of a newagreement complete in all respects except as to the single issue of awage increase '4 the precise character of the agreement is immaterialin the present instance since it is clear that the agreement has not beenreduced,to writing and hence is not a bar to a determination of rep-resentatives.,'Moreover, regardless as to the form of the agreementin question, the fact that upon the evidence it appears that a sub-stantial number of the members in the U. M. W. local have changedtheir affiliation to the C. I. 0. local herein concerned, together withthe further fact that the validity of this transfer and the release ofsuch members from their previous union obligations is challenged bythe U. M. W.,6 would indicate that thereis anunresolved doubt as tothe identity of the labor organization which the employees desire astheir bargaining representative.Under the circumstances, there-fore,we hold that the agreement does not constitute ' a bar to thepresent determination of representatives, and we shall resolve thedispute which has arisen by an election by secret ballot.'D SeeMatter of JosephP. Cattle dBrothers,Incorporated,47 N, L. R. B. 81.4 The evidenceis in conflict as to the natureof the understanding.Testimonypresentedby the C.I.O.would indicatethat theunderstandingcontemplated merely a temporaryextension of the formerwrittenagreement pending thecompletion of negotiations for a newcollective bargaining agreement.On the otherhand, boththe U. M. W. and the Companyintroduced evidenceto the effect that the parties had come toan informal understandingon all provisions of the new agreementother thanthe question of a wage increase; theamount of which wastentativelyagreed upon subject tothe approval of the National WarLabor Board5 SeeMatter of Eicor,Inc.,46 N. L. R. B. 1035.The recorddisclosesthat on threedifferent occasions,in June orJuly1943, during theprogress of negotiationsbetween theCompany andtheU.M.W., the members of theU. M. W. local votedto disaffiliatewith the U. M. W. and affiliate with the C. I. 0., thevote in eachcase being unanimouson the partof the members present, estimated to numberbetween 50 and 60 employeesof the Company ; thatfollowing suchvotes theseal andcharterof the local were returned to the U. M. W. and a new charter obtainedfrom theC. I. O. ; that notwithstanding such acts,there has been no change of officers or formaldissolutionof the U. M. W. local, of which apparentlyall present or former members wereclaimed by the U. M W. at the bearing in the present proceeding.° SeeMatterof Harbison-Walker RefractoriesCo , 44 N. L. R. B. 1280;Matter of TheA. S. Abell Company,51 N. L. R. B. 1162. See alsoMatter of W. W.Rushton, M.P. Rush-ton, B.Wight Rushton and Mary R Thorpe d/b/a The Rushton Company and Atlanta Play-thingsCompany,52 N. L. R. B. 1513. SOUTHTEXAS COTTONOIL COMPANY419A statement of the Field Examiner, introduced in evidence at thehearing, indicates that the C. I. O. represents a substantial numberof employees in the unit hereinafter found appropriate.8We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, substantially in accordance with the agreement of theparties, that all hourly rated operating employees of the Company andthe hourly rated employees performing the duties of assistants in themaintenance department of the Company, excluding office and clericalworkers, shipping and receiving clerks, laboratory personnel, fore-men, watchmen, and all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein subject to the limitations and additions set forth in the Direc-tion.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuantto Article III, Section 9, of National LaborRelationsBoardRules andRegulations-Series 3,it is herebyDIRECTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with South Texas Cot-ton Oil Company, Houston, Texas, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Sixteenth Region, acting in this8 The Field Examiner reported that the C.I.O. had submitted 98 application-for-member-ship cards;that of these, 97 had apparently genuine original signatures affixed theretoand consisted of 66 cards dated in July 1943 with 31 undated;that of the 97 cards, 84 borethe apparently genuine original signatures of persons whose names appear on the Company'spay roll for September 9, 1943,containing 130 names within the claimed appropriate unit.The U. M. W. submitted no proof of representation,either to the Field Examiner or atthe hearing,but relied upon its alleged contractual rights as evidence of its interest in thepresent proceeding. 420DECISIONSOF NATIONALLABOR RELATIONS BOARDmatter as agent for the National Labor Relations Board and subjectto Article III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by United CottonOil Refinery' Workers, Local Industrial Union 1338 C. I. 0., or byDistrict 50, United Mine Workers of America, for the purposes ofcollective bargaining, or by neither.